Citation Nr: 1044640	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-20 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability, to include arthritis.

2.  Entitlement to service connection for a left ankle 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran had active service from November 1989 to November 
1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of June 
2007.  Although he requested a Travel Board hearing, he elected 
instead meet for an informal conference with the undersigned in 
August 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he injured both of his ankles in 
service, and that he has continued to have trouble with them ever 
since the injuries.  The undersigned met with the Veteran in an 
informal conference in August 2010, and found the Veteran's 
statements to be entirely credible.  Additionally, the Veteran 
was awarded the Combat Action Ribbon and, therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are for application for any 
injuries claimed to have been sustained in combat.    

Service treatment records show that the Veteran was seen in June 
1990 after having twisted his left ankle.  He sprained his right 
ankle in August 1990, and was treated for recurrent ankle pain, 
and an additional sprain, over the next several months.  However, 
he has not had an examination to determine a current diagnosis 
for any ankle conditions that may be present.  

The Board observes that the Veteran was not able to report for 
two examinations scheduled, due to his work schedule.  After the 
first, which he canceled in advance, and said he wanted to be 
rescheduled, he was not rescheduled for another year.  Then, when 
he finally reported for a third, unfortunately, this examination, 
for unknown reasons, did not address the ankle issues.  The 
Veteran has a demanding job that often requires him to be 
available on short notice, and the Board finds that good cause 
has been shown for failure to report.  Accordingly, the Veteran 
must be afforded an opportunity for another examination.  To the 
extent feasible, this RO should attempt to work with his 
schedule.  

Due to these logistical problems, as well as the favorable 
impression of the Veteran's credibility made on the undersigned, 
it is worth emphasizing to the Veteran that the element missing 
in his case is a current medical diagnosis.  If he has been 
treated or evaluated for an ankle condition anywhere, such as by 
a private doctor or at a VA facility, particularly from February 
2007 to the present, such records would be very helpful to his 
claim, and he could submit such records himself, or provide VA 
with information to obtain the records directly.  In addition, 
the Veteran is free to obtain a medical opinion on his own, to 
submit in support of his claim.  In this regard, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Explain to the Veteran that the missing 
element in his case is a current medical 
diagnosis of a chronic left and/or right 
ankle condition.  Tell him that a current 
disability means a disability shown during 
the appeal period, i.e., from February 2007 
to the present.  Tell him that if he has been 
treated or evaluated for an ankle condition 
during this time, or that arthritis of one or 
both ankles has been diagnosed at any time, 
he may submit records of such, or provide VA 
with sufficient information for VA to obtain 
the records directly.  Inform the Veteran 
that if he wishes, he is free to obtain a 
medical opinion on his own, to submit in 
support of his appeal.  Provide an adequate 
time for response.

2.  If after this, an examination is still 
needed to make a decision, schedule the 
Veteran for an examination, working, to the 
extent feasible, with the Veteran's schedule.  
The examiner should determine the current 
diagnosis or diagnoses for any right and/or 
left ankle conditions currently present.  For 
each diagnosed ankle condition, the examiner 
should express an opinion as to whether it is 
at least as likely as not that the condition 
was of service onset, or otherwise related to 
service.  

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims, applying 38 U.S.C.A. 
§ 1154(b) if appropriate.  If any claim on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to respond, 
before the case is returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


